TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00104-CV


P. Robinson, Appellant

v.

J. Hargrove; Housing Authority for the City of Austin; C. Richie;
R. Moya; N. Garza; S. Gallo and J. Ewbank, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 98-13244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R

	Appellees J. Hargrove, the Housing Authority for the City of Austin, C. Richie, R.
Moya, N. Garza, S. Gallo, and J. Ewbank have filed with this Court a motion to extend submission
and time to file appellees' brief.  The cause is currently set for submission on December 16, 2002. 
According to appellees, the underlying dispute was successfully mediated, and an agreement between
the parties has been reached.  Appellees request a sixty-day extension of time to finalize the
agreement and address minor details.  Once the agreement is complete, appellees aver that all issues
on appeal will be rendered moot.
	We construe appellees' motion as a motion to abate the appeal and grant it.  Appellees
are ordered either to file a motion to dismiss or inform this Court of the status of the parties by
February 4, 2003.  Because we are granting the motion to abate, we dismiss appellees' request to
extend submission and time to file appellees' brief.  
	It is ordered December 4, 2002.


					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith, and Yeakel
Do Not Publish